Exhibit 10.1

Second Amended and Restated Employment Agreement

by and between Immunomedics, Inc. and

Dr. David M. Goldenberg

Dated as of December 17, 2008



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

1.

   Employment    2

2.

   Term    2

3.

   Duties    3

4.1.

   Compensation    5

4.2.

   Additional Incentive Compensation    6

5.

   Vacation and Fringe Benefits    13

6.

   Research Contracts or Grants    14

7.

   Prior Inventions and Discoveries    14

8.

   Arbitration    17

9.

   Restrictive Covenants    17

10.

   Termination    23

11.

   Decisions and Determinations of the Board    27

12.

   Cooperation with Immunomedics After Expiration or Termination    27

13.

   Payment and Benefits on Termination or Expiration    28

14.

   Legal Costs    36

15.

   Parties in Interest    36

16.

   Notices    36



--------------------------------------------------------------------------------

17.

   Governing Law    38

18.

   Captions; Word Meanings    39

19.

   Miscellaneous    39

20.

   Binding Effect    40

21.

   Entire Agreement    40

22.

   Severability    40

23.

   Survival of Provisions    40

24.

   Counterparts    41

 

3



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

This SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“this Agreement”) is made
and entered into as of December 17, 2008, by and between IMMUNOMEDICS, INC., a
Delaware corporation with its principal office and place of business in Morris
Plains, New Jersey (“Immunomedics” or the “Company”) and DR. DAVID M.
GOLDENBERG, an individual presently residing in Mendham, New Jersey (“Dr.
Goldenberg”).

PREMISES

WHEREAS, Dr. Goldenberg founded Immunomedics in 1982 and continuously since that
time, has served as the Chair of its Board of Directors, as an executive of the
Company, and as a significant shareholder of the Company; and

WHEREAS, Dr. Goldenberg invented and developed virtually all of the technology,
and obtained the patents, on which Immunomedics’ business is based; and

WHEREAS, Immunomedics and Dr. Goldenberg entered into an Employment Agreement
dated as of the 15th day of May, 1983 (the “Initial Agreement”), which the
parties amended and in certain instances restated in 1998 and 2003
(collectively, the “Amended Agreements”); and

WHEREAS, the parties entered into an Amended and Restated Employment Agreement
effective as of July 1, 2007 (the “Amended and Restated Agreement”), which
amended and restated in their entirety the Amended Agreements; and

WHEREAS, the parties entered into an amended to the Amended and Restated
Agreement on January 31, 2008 (the “2008 Amendment”); and



--------------------------------------------------------------------------------

WHEREAS, the parties reached agreement on the terms of this Agreement, to amend
and restate the Amended and Restated Agreement, as amended by the 2008
Amendment, in their entirety;

NOW, THEREFORE, in consideration of the mutual promises set forth herein, the
parties, intending to be legally bound, agree to amend and restate the Amended
and Restated Agreement, as amended by the 2008 Amendment, and incorporate them
in their entirety into this Agreement, as follows:

1. Employment. Immunomedics agrees to continue the employment of Dr. Goldenberg,
and Dr. Goldenberg accepts such continued employment, upon the terms and
conditions set forth in this Agreement.

2. Term. Unless earlier terminated by either party pursuant to Section 10, this
Agreement will continue for a four (4) year period following July 1, 2007
(through June 30, 2011) (the “Initial Term”). This Agreement automatically shall
renew for additional one (1) year periods following the end of the Initial Term
or any additional one (1) year period, unless either party gives written notice
to the other party at least ninety (90) days prior to the end of the Initial
Term, or unless terminated earlier pursuant to Section 10 of this Agreement. For
purposes of this Agreement, “Term of this Agreement” is defined to include both
the Initial Term and any renewal periods collectively. For purposes of this
Agreement, “Contract Year” is defined as a period of twelve (12) consecutive
calendar months beginning on July 1, 2007, or any anniversary thereof, and
ending on the last day of the twelfth month thereafter. For purposes of this
Agreement, “Term of Employment” shall mean the length of Dr. Goldenberg’s total
employment from original hire through the end of the Initial Term, plus any
renewal periods within the Term of this Agreement, or through the date of
termination if this Agreement is terminated during the Initial Term pursuant to
Section 10.

 

2



--------------------------------------------------------------------------------

3. Duties.

(a) Description. Throughout the Term of this Agreement, Dr. Goldenberg shall
serve as Chief Scientific Officer and Chief Medical Officer of Immunomedics and
shall perform such duties in these roles, which are commensurate with
Dr. Goldenberg’s expertise, experience, roles fulfilled within the Company, and
professional standing and the needs of the Company from time to time, as the
Board of Directors of Immunomedics (the “Board”), in consultation with
Dr. Goldenberg, may determine from time to time. The Board may assign specific
duties to Dr. Goldenberg after a review of Immunomedics’ needs. Dr. Goldenberg
will report directly to the Chief Executive Officer, and will continue to be
accountable directly to the Board throughout the Term of this Agreement.
Immunomedics reserves the right, subject to Section 10(f) below, to modify, but
not diminish, the nature and scope of Dr. Goldenberg’s duties to meet the
Company’s changing needs, provided that such duties and level of authority shall
remain commensurate with Dr. Goldenberg’s expertise, experience and professional
standing. If elected to such positions, Dr. Goldenberg may serve as a member of
the Board, and as an executive officer and director of any subsidiary or
affiliate of or successor to Immunomedics and, in the Board’s discretion, may be
paid additional, reasonable compensation for such services.

(b) Best Efforts. Throughout the Term of this Agreement, Dr. Goldenberg shall
faithfully, industriously and to the best of his ability, experience and
talents, perform all of the duties contemplated by this Agreement and in
accordance with his fiduciary duties as an officer and director of the Company.
In the course of performing such duties, Dr. Goldenberg shall cooperate fully,
to the best of his ability, with the Board and all officers, agents and
employees of Immunomedics in all matters connected with the business of
Immunomedics.

 

3



--------------------------------------------------------------------------------

(c) Extent of Duties. Dr. Goldenberg shall devote such time to Immunomedics as
is reasonably necessary to fulfill the duties contemplated by this Agreement.
Notwithstanding any language to the contrary, Immunomedics acknowledges and
authorizes Dr. Goldenberg to perform the following roles and to dedicate the
time necessary to perform such roles, the scope of which Immunomedics
acknowledges and agrees does not materially interfere with his performance of
duties directly for Immunomedics:

(i) To serve as a member of the Board of Trustees of and to be employed
(including without limitation as the President and/or Chief Executive Officer)
by the Center for Molecular Medicine and Immunology (a/k/a Garden State Cancer
Center) or any of its subsidiaries, affiliates, successors or any non-profit
substitute entity (collectively the “Center”), provided, that any such
subsidiary, affiliate, successor or non-profit substitute entity agrees to
undertake all of the obligations of the Center pursuant to any existing or
future license, proprietary rights or other equivalent agreement between
Immunomedics and the Center.

(ii) To serve as a member of the Board of Directors of and to be employed
(including without limitation as an executive officer) by the Company’s
majority-owned subsidiary, IBC Pharmaceuticals, Inc. (“IBC”).

Immunomedics acknowledges that Dr. Goldenberg shall be entitled to spend such
time as is necessary to fulfill his duties for the Center and IBC, provided that
such duties do not materially interfere with his ability to perform any of his
obligations under this Agreement. Such activity on behalf of the Center, and his
activity on behalf of IBC to the extent consistent with the provisions hereof,
shall not be deemed a breach of this Agreement. Any salary, fees or other income
paid by the Center and IBC to Dr. Goldenberg in his respective capacity in each
such entity shall be the property of Dr. Goldenberg and shall not diminish the
compensation due him hereunder.

 

4



--------------------------------------------------------------------------------

4.1. Compensation.

(a) Base Salary. In consideration for services rendered by Dr. Goldenberg
pursuant to this Agreement, Immunomedics will pay Dr. Goldenberg a base salary
at the rate of Five Hundred Thousand Dollars ($500,000.00) per Contract Year,
payable in accordance with the Company’s regular payroll procedures (the “Base
Salary”). The Board or the Compensation Committee of the Board (the
“Compensation Committee”) may review Dr. Goldenberg’s Base Salary annually for
appropriate increases, pursuant to the Company’s standard performance review
policies for senior level executives.

(b) Annual Bonus. Throughout the Term of this Agreement, Dr. Goldenberg will be
eligible to participate in the Company’s incentive compensation plan for senior
level executives (the “Incentive Plan”) in accordance with the terms of the
Incentive Plan. The Company reserves the right to amend or rescind its Incentive
Plan at any time in its discretion, but will provide Dr. Goldenberg written
notice of any changes at the same time and in the same manner as other Incentive
Plan participants as may be required by law or regulation. In connection with
his participation in the Incentive Plan, Dr. Goldenberg will be eligible to
receive an annual discretionary bonus, as determined by the Compensation
Committee, based on its assessment of Dr. Goldenberg’s individual performance
and the Company’s overall performance. Dr. Goldenberg’s Annual Bonus Target is
30% of Base Salary, with a potential Bonus ranging from 0 to 150% of the Annual
Bonus Target, conditional upon his achievement of performance goals as the
Compensation Committee may establish and determine. The Compensation Committee
will determine the amount of Dr. Goldenberg’s discretionary annual bonus, if
any, as of the end of each fiscal year during the Term of this Agreement, and
shall pay such Bonus as soon as practicable after such determination, but in no
event later than 2.5 months after the end of each fiscal year, subject to the
termination provisions contained in Section 10 of this Agreement.

 

5



--------------------------------------------------------------------------------

(c) Equity Compensation. Throughout the Term of this Agreement, Dr. Goldenberg
is eligible to receive awards pursuant to the Company’s 2006 Stock Incentive
Plan or any successor equity compensation plan of the Company, in amounts as
determined by the Compensation Committee. Awards granted to Dr. Goldenberg, if
any, will be subject to the provisions of the Company’s 2006 Stock Incentive
Plan (including any amendments and/or successor equity plan(s) of the Company),
as well as any separate option agreement, restricted stock purchase agreement or
stock award agreement between Dr. Goldenberg and the Company, which states the
terms and conditions of each such award (e.g., exercise price, expiration date,
vesting schedule or stock options, and any restricted period and\or other
restrictions such as performance objectives relating to stock awards). Nothing
in this section shall impact or affect any equity compensation awards
Dr. Goldenberg may have received at any earlier time during his Term of
Employment.

4.2. Additional Incentive Compensation. In recognition of Dr. Goldenberg’s past
and future integral involvement in and contribution to all aspects of
Immunomedics’ scientific and creative activities, and in consideration for his
agreement to forego his right set forth in the Amended Agreements to develop or
dispose of Undeveloped Assets, the Company shall make the following payments to
Dr. Goldenberg as additional incentive compensation (“Additional Incentive
Compensation”).

(a) The Additional Incentive Compensation payments to which Dr. Goldenberg is
entitled include:

(i) Transactional Payments; Net Revenue Payments. With respect to any fiscal
year during the Term of the Agreement in which Immunomedics records an annual
net loss (determined by Immunomedics in a manner consistent with generally
accepted accounting principles (“GAAP”) for the entire fiscal year as audited by
Immunomedics’ independent registered public

 

6



--------------------------------------------------------------------------------

accounting firm), Immunomedics will pay to Dr. Goldenberg a sum equal to three
quarters of one percent (.75%) of the total Consideration the Company receives
from any third party transaction, excluding third party financing transactions
and any Disposition of Undeveloped Assets. With respect to any fiscal year
during the Term of the Agreement in which Immunomedics records positive net
income (determined by Immunomedics in a manner consistent with GAAP) for the
entire fiscal year as audited by Immunomedics’ independent registered public
accounting firm, Immunomedics will pay to Dr. Goldenberg a sum equal to one and
one-half percent (1.5%) of Immunomedics’ Annual Net Revenue (as defined in
Section 4.2(d)) for each such fiscal year (unless Dr. Goldenberg’s employment
terminates pursuant to Sections 10(a) or 10(e)), and thereafter throughout the
non-competition period (as defined in Section 9(b)); and

(ii) Patent Lifetime Royalty Payments. Immunomedics will pay to Dr. Goldenberg
for each full fiscal year of the Company, a sum equal to a percentage of the
annual Product Royalties the Company receives each such fiscal year on each of
the products for which Dr. Goldenberg is an Inventor, and all products using,
related to or derived from products for which Dr. Goldenberg is an Inventor
(“Patented Products”), which payments shall continue for each Patented Product
for the remaining Life of the Patent covering each Patented Product
(collectively “Patent Lifetime Royalty Payments”). The percentage of Product
Royalties that Immunomedics will pay to Dr. Goldenberg on each Patented Product
will be determined based on the percentage of Product Royalties that
Immunomedics must pay to external third parties (any party other than a wholly
owned subsidiary of Immunomedics) on each Patented Product, as follows:

(A) One percent (1%) of annual Product Royalties on Patented Products for which
the Company pays a Royalty of more than 9.0 % to external third parties;

 

7



--------------------------------------------------------------------------------

(B) One and one-half percent (1.5%) of annual Product Royalties on Patented
Products for which the Company pays a Royalty of more than 6.0 % through 9.0 %
to external third parties;

(C) Two percent (2%) of annual Product Royalties on Patented Products for which
the Company pays a Royalty of 6.0 % or less to external third parties.

Patent Lifetime Royalty Payments under Section 4.2(a)(ii) shall be due and owing
from Immunomedics to Dr. Goldenberg (or his estate or designated beneficiaries)
throughout the Life of each Patent both during his employment with the Company
and after his employment terminates, except that Lifetime Royalty Payments shall
not be payable in the event an arbitrator or court finds that Dr. Goldenberg
committed a material breach of his covenants contained in Section 9. During the
Term of Dr. Goldenberg’s employment with Immunomedics only, any quarterly
payment of Patent Lifetime Royalty Payments calculated under this
Section 4.2(a)(ii) will be paid to Dr. Goldenberg (or his estate or designated
beneficiaries) only to the extent that such Patent Lifetime Royalty Payments
exceed the quarterly Minimum Payment paid to him pursuant to Section 4.2(c).

(b) Payments Upon Disposition of Undeveloped Assets. In the event the Company,
with its Board’s approval, completes a Disposition during the Term of
Employment, or within three (3) years thereafter, of any one or more of
Immunomedics’ Undeveloped Assets for which Dr. Goldenberg was an Inventor,
Immunomedics will pay Dr. Goldenberg a sum equal to at least twenty percent
(20%), or more (as determined by the Board), of the Consideration Immunomedics
receives from each Disposition, upon receipt; provided, however that no such
payment shall be due in the event an arbitrator or court finds that
Dr. Goldenberg committed a material breach of his covenants contained in
Section 9. Subject to the preceeding conditions, the Company’s obligation to
compensate Dr. Goldenberg under this provision, if any, applies to all
Dispositions completed within the Term of Employment or within three (3) years
thereafter, even if the Company actually receives the Consideration at some time
after the three (3) year period elapses.

 

8



--------------------------------------------------------------------------------

(c) Minimum Payment. Immunomedics agrees to make a minimum payment of One
Hundred Fifty Thousand Dollars ($150,000) to Dr. Goldenberg during each of
Immunomedics’ fiscal years during the Term of this Agreement, payable in equal
quarterly payments, as an advance against the amounts due to Dr. Goldenberg
pursuant to Section 4.2(a) and (b) above. This minimum payment shall be prorated
for any partial fiscal year of Immunomedics or partial year of service of
Dr. Goldenberg covered by this Section 4.2.

(d) Definitions. As used in this Agreement, the following terms shall have the
following meanings:

(i) “Annual Net Revenue” means Immunomedics’ total revenue determined for the
fiscal year as determined by GAAP less (i) Consideration received upon
Disposition of Undeveloped Assets, (ii) Product Royalties on Patented Products
(as defined in Section 4.2(a)(ii)) and (iii) amounts recorded as revenue by
Immunomedics during such fiscal year that are related to payments previously
paid to Dr. Goldenberg under Section 4.2(a)(i) in any prior period. Further,
Annual Net Revenue shall not include (A) net sales of any Acquired Asset,
(B) any amounts received as cost reimbursement payments, and (C) any revenue
generated from interest or investment income of the Company.

(ii) “Acquired Asset” means any product, technology or business to which
Immunomedics acquired the rights from any third party (other than a wholly-owned
subsidiary of Immunomedics), or affiliated group of such third parties, for an
aggregate consideration in excess of Five Million Dollars ($5,000,000), provided
that Immunomedics did not materially contribute to the

 

9



--------------------------------------------------------------------------------

invention or development of such asset prior to such acquisition. For purposes
of this definition, Immunomedics will be deemed to have materially contributed
to any product, technology or business which is covered by any Immunomedics’
patent.

(iii) “Consideration” means cash, asset(s) or property, tangible or intangible,
which Immunomedics receives directly or indirectly, for a Disposition (the
transfer of relevant assets), including but not limited to sales proceeds,
license fees and licensing milestones, other milestone payments, up-front fees
and sales bonuses. Consideration shall not include: (A) any consideration for or
with respect to any Acquired Asset, (B) amounts paid to Immunomedics which
clearly are intended to constitute reimbursement of direct out-of-pocket costs
incurred by Immunomedics for research, development or preclinical or clinical
trials of the product or products which are the subject of the Disposition,
regardless of whether paid directly or indirectly, and however labeled, provided
such amounts are paid pursuant to an agreement in effect at the time of such
payment(s) and (C) any Patent Lifetime Royalty Payments (as defined in
Section 4.2(a)(ii)). In calculating the value of Consideration received in a
Disposition, Immunomedics will offset the value of any thing of value that it
had to grant or provide to the other party in exchange for the Disposition as an
express element of the transaction. The parties agree that any dispute with
respect to the value of Consideration received in connection with any
Disposition or any other dispute arising under this definition shall be
submitted to arbitration pursuant to Section 8.

(iv) “Disposition” means any transfer, by way of sale, license or otherwise, to
an unaffiliated third party, of any of Immunomedics’ right, title or interest in
or to any one or more of its products, technologies, intellectual property,
businesses or other assets. Disposition includes any arrangements, whereby,
Immunomedics combines with another entity and forms a new entity in which
Immunomedics holds any ownership interest and to which Immunomedics transfers,
by way of sale,

 

10



--------------------------------------------------------------------------------

license or otherwise, any of Immunomedics’ right, title or interest in or to any
one or more of its products, technologies, intellectual property, or businesses.
“Disposition” shall not include a transfer of all or substantially all of the
assets or stock of Immunomedics pursuant to a Change in Control (as defined in
Section 10(f)) or similar corporate transaction of Immunomedics or to which it
is a party.

(v) “Inventor” means a person(s) identified as an inventor of a patented
product, formula or idea on the disclosures initially filed in the relevant
patent office(s) for such patent.

(vi) “Life of a Patent” means the period beginning the first date on which a
patent application is filed in any patent office covering any territory in the
world and continuing as long as at least one (1) valid claim of the patent
exists in any territory in the world. It is understood that for purposes of this
definition, the patent office in which the patent initially is filed is not
likely to be located in or covering the same territory in which the last valid
patent claim remains, and that the Life of the Patent will cover all time
periods between these two events.

(vii) “Product Royalties” means all Consideration designated as a royalty, which
Immunomedics receives for the license or use of its technology(ies), products,
inventions, patents, or other intellectual property. For purposes of this
Agreement, a patent or copyright will be deemed valid in any territory in the
world if at least one (1) valid claim of the patent or copyright exists in any
territory in the world.

(viii) “Immunomedics” means Immunomedics and all of its direct and indirect
subsidiaries or affiliates, including but not limited to IBC.

(ix) “Undeveloped Assets” means any technology, product, agent, intellectual
property, business or other asset(s) or product(s) for which, at the time of
Disposition, the Board of Directors of Immunomedics and Dr. Goldenberg have
mutually determined that Immunomedics (A) is not currently budgeting for
development, (B) has not set a time table for

 

11



--------------------------------------------------------------------------------

development, at a level consistent with the financial support or timetable given
to any other major project or technology for which the Company currently is
budgeting for either preclinical or clinical development, (C) has not funded
with substantial research and development resources, or (D) has not entered
Immunomedics’ sponsored Phase I or Phase II clinical trials.

(x) “Code” means the Internal Revenue Code of 1986, as amended.

(e) In Lieu of Other Payments. The Additional Incentive Compensation discussed
in Sections 4.2(a)(i) and 4.2(a)(ii) of this Agreement shall be in lieu of all
other royalties and percentage payments to which Dr. Goldenberg otherwise
previously might have been entitled relative to Undeveloped Assets under the
Amended Agreements or otherwise, including but not limited to payments pursuant
to the License Agreement or on any other prior agreement between the parties.

(f) Reports and Payments. Within forty-five (45) days after the last day of each
of its fiscal quarters (other than the final quarter of each fiscal year),
Immunomedics will provide Dr. Goldenberg with a written report that includes a
preliminary computation (based upon unaudited financials) of Net Revenue, of
Product Royalties, and of royalties on Patented Products (computed for such
quarter in the same manner as Annual Net Revenue or annual Product Royalties is
to be computed for a fiscal year) and Disposition Payments (if any), and all
amounts due to Dr. Goldenberg pursuant to Sections 4.2(a)(i), 4.2(a)(ii), and
4.2(b) with respect to such fiscal quarter. Within two and one half (2  1/2)
months after the last day of each of its fiscal years, Immunomedics will provide
Dr. Goldenberg with a report that includes computation of Annual Net Revenue, of
annual Product Royalties, of annual royalties on Patented Products, and
Disposition Payments (if any) for the entire year and all amounts due with
respect to that year (based on audited financials), as adjusted for the minimum
payment provided to Dr. Goldenberg pursuant to Section 4.2(b) above.

 

12



--------------------------------------------------------------------------------

Immunomedics will pay or transfer to Dr. Goldenberg, within two and one half (2
 1/2) months after the last day of each of its fiscal years, all amounts due
pursuant to Sections 4.2(a)(i) and 4.2 (a)(ii) with respect to that year.
Immunomedics will pay or transfer to Dr. Goldenberg any participation in
Consideration to which he is entitled pursuant to Section 4.2(b) above within
fifteen (15) calendar days following receipt of such Consideration by
Immunomedics, regardless of how the Company may record the receipt of such
Consideration for other accounting purposes. Immunomedics will provide such
documentation as Dr. Goldenberg deems reasonably necessary to verify the
Company’s calculations of the payments due to Dr. Goldenberg pursuant to
Sections 4.2(a)(i), 4.2(a)(ii), and 4.2(b). At least once during each fiscal
year, Dr. Goldenberg shall have the right to obtain access to Immunomedics sales
and accounting books and records, and other documents Dr. Goldenberg deems
reasonably necessary to confirm Immunomedics’ compliance with its obligations
under this Agreement.

5. Vacation and Fringe Benefits.

(a) Vacation. Dr. Goldenberg shall be entitled to a total of six (6) weeks paid
vacation during each Contract Year throughout the Term of this Agreement.
Vacation benefits are subject to all other terms and conditions of Immunomedics’
standard vacation policies including but not limited to those relating to
accrual of vacation time.

(b) Expenses. It is understood that Dr. Goldenberg will incur reasonable and
necessary expenses in connection with his employment and Immunomedics will
reimburse Dr. Goldenberg for any such expenses in accordance with policies and
limits as adopted by the Board.

(c) Employee Benefit Plans. In addition to the benefits expressly mentioned in
this Agreement, Dr. Goldenberg shall receive all of the employment-related
benefits established by the Board for executive officers and such additional
benefits as the Board may award to him from time to

 

13



--------------------------------------------------------------------------------

time. For purposes of this Agreement, employment-related benefits shall include,
without limitation, participation in all employee welfare benefit plans and
employee pension benefit plans (as those terms are defined in the Employee
Retirement Income Security Act of 1974, as amended), which Immunomedics may
maintain from time to time during the Term of Employment.

6. Research Contracts or Grants. During the Term of this Agreement,
Dr. Goldenberg occasionally may apply for research contracts for which he would
be named as principal research scientist or investigator. In such event,
Dr. Goldenberg shall:

(a) Deliver copies of such applications to Immunomedics prior to submission to
the grantor or other contract entity.

(b) Make such changes to application as Immunomedics may reasonably request.

(c) Submit such application naming Immunomedics as grantee or contract
beneficiary.

(d) Allow a mutually acceptable representative of Immunomedics to be present and
participate in all negotiations related to the proposed contract. All such
contracts shall be subject to any internal approval process the Board may
establish.

The provisions of this Section 6 shall not be applicable with respect to any
research contracts for which Dr. Goldenberg may apply on behalf of the Center.

7. Prior Inventions and Discoveries.

(a) Discoveries. In exchange for Immunomedics’ agreement to provide the
Additional Incentive Compensation detailed in Sections 4.2(a)(i), 4.2(a)(ii) and
4.2(b) of this Agreement, Dr. Goldenberg agrees to forego any right to any
additional compensation or consideration he otherwise would have the right to
receive based on any ownership or interest he has in any and all

 

14



--------------------------------------------------------------------------------

ideas, inventions, improvements, discoveries, developments, products, compounds,
compositions, apparatus, methods, formulae, processes, applications or uses that
he made or conceived (solely or jointly with another or others or by material
contribution thereto in the course of his significant involvement in the
direction of Immunomedics’ research and technology programs) during the Term of
Employment (collectively “Discoveries”). Dr. Goldenberg acknowledges that any
interest he has or had in such Discoveries shall be the sole and exclusive
property of Immunomedics, subject to any other applicable provisions of this
Agreement or any other agreements between the parties.

(i) Notwithstanding this provision, Immunomedics acknowledges that it does not
have any interest in any Discoveries that Dr. Goldenberg made/makes or
conceived/conceives (solely or jointly with another or others or by material
contribution thereto in the course of any significant involvement in the
direction of the Center’s research and technology programs) related to research
performed by or for the Center in the course of his duties for the Center
(“Center Discoveries”), and with respect to which Dr. Goldenberg has no
individual retained interest other than a royalty interest, and regardless of
whether Immunomedics also may have an interest in the subject of such research.
Dr. Goldenberg shall retain any royalty interest he may have in any Center
Discoveries. Immunomedics’ ownership rights in and to any Discovery made or
conceived by Dr. Goldenberg (solely or jointly with another or others or by
material contribution thereto) in the course of any significant involvement by
Dr. Goldenberg in the research or other activities of IBC, shall be only as may
be expressly provided in any license, proprietary rights or other equivalent
existing or future agreement that may exist between Immunomedics and IBC.

(ii) Notwithstanding this provision (Section 7(a)), Immunomedics further
acknowledges that it does not have any interest in any Discoveries (patented or
unpatented) that Dr. Goldenberg made/makes or conceived/conceives (solely or
jointly with another or others or by

 

15



--------------------------------------------------------------------------------

material contribution thereto), which are related to research performed by
Dr. Goldenberg independent of his duties and responsibilities for Immunomedics
or the Center, provided that such Discoveries do not involve or relate to any
technologies, research, or products being produced or developed by Immunomedics
or by the Center, and provided that neither Immunomedics nor the Center made any
material contribution to such Discoveries.

(b) Disclosures. Dr. Goldenberg acknowledges and agrees that he has provided
Immunomedics with relevant information regarding all Discoveries covered under
this Agreement. Dr. Goldenberg further agrees to provide Immunomedics with
relevant information regarding any new Discoveries he might make at any time
during the Term of this Agreement and to comply with his fiduciary duties to
Immunomedics.

(c) Cooperation of Dr. Goldenberg. Both during and following the Term of
Employment, upon the request of Immunomedics, Dr. Goldenberg shall execute and
deliver any documents and give all reasonable assistance which may be essential
or desirable to secure to, assign and vest in Immunomedics the sole and
exclusive right, title and interest in and to all Discoveries and other
intellectual property. Such reasonable assistance may include but not be limited
to the execution and delivery of patent applications, assignments, affidavits,
priority claims and other documents that Immunomedics, in its sole discretion,
may determine are essential or desirable to obtain, maintain and/or defend such
patents and to secure to and vest all appropriate rights in Immunomedics. In
addition, Dr. Goldenberg agrees that during and following the Term of
Employment, at the request of Immunomedics, he generally will cooperate, appear
and give evidence in any meetings or proceedings which may arise in connection
with Immunomedics’ efforts to secure, assign and vest for the Company the sole
and exclusive right, title and interest in and to all Discoveries and other
intellectual property. Immunomedics agrees to reimburse Dr. Goldenberg for all
reasonable expenses he incurs in providing

 

16



--------------------------------------------------------------------------------

such cooperation to Immunomedics. For purposes of this section, reasonable
expenses may include but not be limited to travel costs, out of pocket expenses,
and any loss of salary or wages from another employer (if Dr. Goldenberg no
longer is employed by Immunomedics). Any legal proceedings in connection with
such matter shall be conducted by attorneys chosen and paid by Immunomedics.
Correspondingly, Immunomedics will provide all reciprocal support and reasonable
assistance to Dr. Goldenberg that he may require to perfect his interest in any
patent or Discovery, consistent with the terms of this Agreement.

(d) Dispute Resolution. In the event that a dispute should arise regarding
whether any Discoveries are the property of Immunomedics, or belong to the
Center, if the relevant parties are not able to reach agreement, they shall
submit the dispute to final and binding arbitration pursuant to Section 8 of
this Agreement.

8. Arbitration. All disputes arising under this Agreement, other than actions to
enforce the restrictions detailed in Section 9, or as otherwise expressly stated
in this Agreement, shall be subject to final and binding arbitration between the
parties. Such arbitration shall be submitted to a single arbitrator selected by
mutual agreement of the parties, and shall be conducted at a mutually agreeable
site located within a ten (10) mile radius of Immunomedics’ principal office in
Morris Plains, New Jersey. All arbitration proceedings shall be conducted
pursuant to the American Arbitration Association Rules for Employment Disputes.

9. Restrictive Covenants.

(a) Confidentiality. Dr. Goldenberg agrees that his services to Immunomedics
were and are of a special, unique and extraordinary character, and that his
position places him in a position of confidence and trust with Immunomedics’
customers and employees. Dr. Goldenberg also recognizes that his position with
Immunomedics gives him substantial access to Confidential

 

17



--------------------------------------------------------------------------------

Information (as defined below), the disclosure of which to competitors of
Immunomedics would cause Immunomedics to suffer substantial and irreparable
damage. Therefore, Dr. Goldenberg recognizes that it is in Immunomedics’
legitimate business interest to restrict Dr. Goldenberg’s use of Confidential
Information for any purposes other than the discharge of his employment duties
at Immunomedics, and to limit any potential appropriation of Confidential
Information by Dr. Goldenberg for the benefit of Immunomedics’ competitors and
to the detriment of Immunomedics. Accordingly, Dr. Goldenberg agrees as follows:

(i) Throughout the Term of this Agreement and at all times thereafter,
Dr. Goldenberg will not at any time reveal to any person or entity any of the
trade secrets or confidential information of Immunomedics, or of any third
party, which Immunomedics is under an obligation to keep confidential (including
but not limited to trade secrets and non-public information regarding
inventions, products, designs, methods, know-how, techniques, systems,
processes, software programs, works of authorship, customer lists, projects,
intellectual property, plans and proposals) (“Confidential Information”), except
as may be required in the ordinary course of performing Dr. Goldenberg’s duties
as an employee of Immunomedics or for the benefit of Immunomedics, with the
Company’s knowledge and consent. Dr. Goldenberg will keep secret all matters
entrusted to him and not use or attempt to use any Confidential Information in
any manner which may injure or cause direct or indirect loss to Immunomedics.

(ii) Confidential Information shall not include (and the above restrictions
shall not apply to): (A) information that at the time of disclosure is in the
public domain through no fault of Dr. Goldenberg; (B) information Dr. Goldenberg
receives from a third party outside of Immunomedics that was disclosed without a
breach of any confidentiality obligation; (C) information approved for release
by written authorization of Immunomedics; or (D) information that may be

 

18



--------------------------------------------------------------------------------

required by law or an order of any court, agency or proceeding to be disclosed.
In the event that Dr. Goldenberg is requested or required by law or an order of
any court, agency or proceeding to disclose Confidential Information,
Dr. Goldenberg will provide Immunomedics with prompt notice of such request so
that Immunomedics may timely seek an appropriate protective order or waive
Dr. Goldenberg’s confidentiality obligations under this Agreement.
Dr. Goldenberg will provide reasonable assistance to Immunomedics in the event
the Company notifies him that it intends to seek to obtain an appropriate
protective order. If Dr. Goldenberg gives such notice to Immunomedics, but does
not receive timely notice of either a protective order or a waiver from the
Company and, in the written or oral opinion of his legal counsel (the reasonable
fee for which opinion shall be paid or reimbursed by Immunomedics),
Dr. Goldenberg is compelled to disclose Confidential Information or face
liability for contempt or other censure or penalty, then Dr. Goldenberg may
disclose such Confidential Information to the extent so required, without
violating this provision or incurring any liability under the Agreement.

(iii) Return of Company Property. Dr. Goldenberg agrees that upon the
termination of his employment with Immunomedics, regardless of the timing or
reason for termination, he will not take or retain, without written
authorization, any documents, files or other property of Immunomedics. Except as
provided in this Agreement, Dr. Goldenberg will return promptly to Immunomedics
any such documents, files or property in his possession or custody, including
any copies thereof maintained in any medium or format. Dr. Goldenberg recognizes
that all documents, files and property containing Confidential Information which
he has received and will receive from Immunomedics, including but not limited to
scientific research, customer lists, handbooks, memoranda, product
specifications, and other materials are for the exclusive use of Immunomedics
and its employees while working on behalf of Immunomedics, and that
Dr. Goldenberg has no claim or right to the continued use, possession or custody
of such documents, files or property following the termination of his
employment.

 

19



--------------------------------------------------------------------------------

Notwithstanding this provision, Immunomedics acknowledges and agrees that
Dr. Goldenberg may retain all working documents that he determines he may need
with regard to any patent(s) he is preparing for filing, pursuing, or
prosecuting on behalf of Immunomedics. Immunomedics further acknowledges and
agrees that any materials created prior to Dr. Goldenberg’s employment by
Immunomedics, and any materials created in connection with his employment with
the Center or IBC (“Non-proprietary Materials”) are not the property of
Immunomedics, and all materials that are generally available to the public
and/or in the public domain (“Public Materials”), are not the exclusive property
of Immunomedics. Immunomedics further agrees that Dr. Goldenberg may retain
possession of all Non-Proprietary Materials and may retain copies of all Public
Materials, at all times following the end of his employment.

(b) Non-Competition. Throughout the Term of Employment and for a period of three
(3) years thereafter, Dr. Goldenberg will not, without the prior written
approval of the Board, whether alone or as a partner, officer, director,
consultant, agent, employee or stockholder of any company or other commercial
enterprise, directly or indirectly engage in any business or other activity in
the United States or Canada which competes with Immunomedics. The foregoing
prohibition shall not prevent Dr. Goldenberg’s employment or engagement
following his Term of Employment, with any company or business organization, as
long as the activities of any such employment or engagement, in any capacity, do
not involve work on matters related to the products being researched, developed,
manufactured, or marketed by Immunomedics during the Term of Employment.
Dr. Goldenberg shall be permitted to own securities of a public company not in
excess of five percent (5%) of any class of such securities and to own stock,
partnership interests or other securities of any entity

 

20



--------------------------------------------------------------------------------

not in excess of five percent (5%) of any class of such securities, and to own
any amount of interest in the Center, Immunomedics, and/or in IBC (or a
subsidiary or affiliate of same), and such ownership taken alone shall not be
considered to be in competition with Immunomedics or a violation of this
Agreement.

(c) Non-Solicitation. Throughout the Term of Employment and for a period of
three (3) years thereafter, Dr. Goldenberg agrees that he will not:

(i) directly or indirectly solicit, entice or induce any Immunomedics’ customer
to become a customer of any other person, firm or corporation with respect to
products then sold or under development by Immunomedics, or to cease doing
business with Immunomedics, and Dr. Goldenberg shall not approach any such
person, firm or corporation for such purpose or authorize or knowingly approve
the taking of such actions by any other person; or

(ii) directly or indirectly solicit or recruit any employee of Immunomedics to
work for a third party other than Immunomedics (excluding the Center and
excluding newspaper or similar print or electronic solicitations of general
circulation); provided, however, that the otherwise applicable non-solicitation
period shall not be reduced in the event of Dr. Goldenberg’s termination for
Cause or the cessation of Severance Payments as a result of Dr. Goldenberg’s
violation of his obligations under this Section 9.

(d) Enforcement.

(i) Dr. Goldenberg acknowledges and agrees that the type and periods of
restrictions imposed in this Section 9 of this Agreement are fair and
reasonable, and that such restrictions are intended solely to protect the
legitimate interests of Immunomedics, rather than to prevent Dr. Goldenberg from
earning a livelihood. Dr. Goldenberg recognizes that Immunomedics competes
worldwide, and that his access to Confidential Information makes it necessary
for Immunomedics to restrict his post-employment activities in any market in
which Immunomedics competes, and in which his access to Confidential Information
and other proprietary information could be used to the detriment of
Immunomedics.

 

21



--------------------------------------------------------------------------------

(ii) Injunctive Relief. Dr. Goldenberg acknowledges and agrees that if he
breaches any of the covenants, restrictions and agreements contained in this
Section 9, Immunomedics will suffer irreparable loss and injury, and that
damages arising out of such a breach may be difficult to ascertain. Therefore,
Dr. Goldenberg agrees that, in addition to all other remedies provided at law or
at equity, Immunomedics shall be entitled to have the covenants, restrictions
and agreements contained in this Section 9 specifically enforced (including,
without limitation, by temporary, preliminary, and permanent injunctions and
restraining orders) by any state or federal court in the State of New Jersey
having equity jurisdiction and Dr. Goldenberg agrees to be subject to the
jurisdiction of such court.

(iii) Monetary Relief. In addition to its right to seek an injunction, in the
event Dr. Goldenberg breaches any provision of this Section 9, Immunomedics also
shall have the right to pursue monetary damages against Dr. Goldenberg for such
breach.

(iv) If either party fails to take action to remedy any breach of this Agreement
or any portion of this Agreement by the other party, such inaction shall not
operate or be construed as a waiver of any subsequent breach by either party of
the same or any other provision, agreement or covenant.

(v) Dr. Goldenberg acknowledges and agrees that the payments and benefits to be
provided to him under this Agreement are provided, in part, as consideration for
the covenants in this Section 9.

 

22



--------------------------------------------------------------------------------

(vi) In the event that any court of competent jurisdiction or any arbitration
determines that any restriction contained in this Agreement is overly broad with
respect to scope, time or geographical coverage, the parties agree that such
restriction(s) may be modified and narrowed, either by a court, arbitrator, or
by Immunomedics only to the extent necessary to make this provision enforceable,
and that such determination will not affect the enforceability of any other
provision of this Agreement.

(e) Exclusions Relating to the Center. Immunomedics and Dr. Goldenberg agree
that any work that Dr. Goldenberg performs for or on behalf of the Center and/or
any of its affiliates, and any documents or other confidential information or
materials developed, assembled, or received while performing such work, are not
subject to the provisions of this Section 9, and that any such work will not
constitute a violation of the terms of this Agreement.

10. Termination. Notwithstanding the provisions of Section 2 above, the
employment of Dr. Goldenberg shall terminate upon the happening of any of the
following events:

(a) The death of Dr. Goldenberg.

(b) Immunomedics and Dr. Goldenberg mutually agree to terminate this Agreement.

(c) At Immunomedics’ option, if Dr. Goldenberg suffers a Permanent Disability.
For purposes of this Agreement, Dr. Goldenberg shall be deemed to have incurred
a “Permanent Disability” if, by reason of his physical or mental medical
condition, as determined by a physician jointly designated by Immunomedics and
Dr. Goldenberg, he is unable to perform his duties under this Agreement for a
period of (i) 180 consecutive days, or (ii) 245 days in any 365 consecutive days
period. Dr. Goldenberg will not be deemed Permanently Disabled if he submits a
written opinion by a physician designated by or reasonably satisfactory to
Immunomedics stating that Dr. Goldenberg will be able to resume continuous
full-time performance of his obligations under this Agreement within 365 days
following the commencement of such disability and Dr. Goldenberg actually
returns to full-time work within the same 365 day period. In the event
Dr. Goldenberg and Immunomedics cannot agree

 

23



--------------------------------------------------------------------------------

upon a physician to determine whether Dr. Goldenberg is suffering a Permanent
Disability, they each may select a physician and the two physicians so selected
will jointly select a third physician, who will examine Dr. Goldenberg to
determine whether he is suffering a Permanent Disability, and will provide a
written report of his/her conclusions all parties.

(d) By Dr. Goldenberg, for Good Reason. For purposes of this Agreement, Good
Reason is defined as occurrence of any of the following events or conditions,
unless Dr. Goldenberg has expressly consented in writing thereto, or except as a
result of Dr. Goldenberg’s physical or mental incapacity or as described in the
last sentence of this subsection (d):

(i) A material reduction in Dr. Goldenberg’s Base Salary;

(ii) The material diminution of the Dr. Goldenberg’s duties, responsibilities,
powers or authorities, including the assignment of any duties and
responsibilities inconsistent with his position as Chief Scientific Officer and
Chief Medical Officer of Immunomedics; or

(iii) Immunomedics requires that Dr. Goldenberg’s principal office location be
moved to a location more than 50 miles from his principal office location
immediately before the change.

Notwithstanding the foregoing, Dr. Goldenberg shall not have Good Reason for
termination unless he gives written notice of termination for Good Reason within
15 days after the event giving rise to Good Reason occurs and Immunomedics does
not correct the action or failure to act that constitutes the grounds for Good
Reason, as set forth in Dr. Goldenberg’s notice of termination, within 30 days
after the date on which he gives written notice of termination.

 

24



--------------------------------------------------------------------------------

(e) By the Company, for “Good Cause,” which means:

(i) Dr. Goldenberg commits continued, knowing and intentional neglect,
substantial nonperformance or a demonstrated continuing inability to perform his
obligations under this Agreement (other than due to physical or mental
disability) and Immunomedics provides him with written notice of such
deficiencies and ninety (90) days to correct such deficiencies; or

(ii) An arbitrator or a court finds that Dr. Goldenberg committed an act of
fraud or dishonesty related to the performance of duties under this Agreement;
or

(iii) Dr. Goldenberg commits any material breach of any of the provisions of
this Agreement other than those covered under Sections 10(e)(i) or 10(e)(ii),
and fails to cure such breach within ninety (90) days after receiving written
notice from Immunomedics of such breach.

(f) By Dr. Goldenberg upon ninety (90) days prior written notice to Immunomedics
or its successor, to be effective not later than the second anniversary of a
Change in Control of Immunomedics. For purposes of this Agreement, a Change of
Control of Immunomedics is defined as:

(i) A merger, consolidation or reorganization approved by the Company’s
stockholders, unless securities representing more than fifty percent (50%) of
the total and combined voting power of the outstanding voting securities of the
successor corporation are immediately thereafter beneficially owned, directly or
indirectly, by the persons who beneficially owned the Company’s outstanding
voting securities immediately prior to such transaction; or

(ii) The sale, transfer or other disposition of all or substantially all of the
Company’s assets as an entirety or substantially as an entirety, occurring
within a 12-month period, and representing, at a minimum, not less than 40
percent of the total gross fair market value of all assets of the Company, to
any person, entity, or group of persons acting in consort, other than a sale,
transfer or disposition to: (A) a shareholder of the Company in exchange for or
with respect to its

 

25



--------------------------------------------------------------------------------

stock; (B) an entity, 50 percent or more of the total value or voting power of
which is owned, directly or indirectly, by the Company; (C) a person, or more
than one person acting as a group, that owns, directly or indirectly, 50 percent
or more of the total value or voting power of the outstanding stock of the
Company; or (D) an entity, at least 50 percent of the total value or voting
power of which is owned by a person described in (C); or

(iii) Any transaction or series of related transactions pursuant to which any
person or any group of persons comprising a “group” within the meaning of Rule
13d-5(b)(1) under the Securities Exchange Act of 1934, as amended (other than
the Company or a person that, prior to such transaction or series of related
transactions, directly or indirectly controls, is controlled by or is under
common control with, the Company) becomes directly or indirectly the beneficial
owner (within the meaning of Rule 13d-3 of the Securities Exchange Act of 1934,
as amended) of securities possessing (or convertible into or exercisable for
securities possessing) more than fifty percent (50%) of the total combined
voting power of the Company’s securities outstanding immediately after the
consummation of such transaction or series of related transactions, whether such
transaction involves a direct issuance from the Company or the acquisition of
outstanding securities held by one or more of the Company’s stockholders; or

(iv) A change in the composition of the Board over a period of twelve
(12) consecutive months or less such that a majority of the Board members ceases
by reason of one or more contested elections for Board membership to be
comprised of individuals whose election is endorsed by a majority of the members
of the Board immediately before the date of election.

 

26



--------------------------------------------------------------------------------

A transaction shall not constitute a Change of Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in the same proportions by the persons who held the Company’s
securities immediately before such transaction.

(g) Except as provided in Sections 10(a), 10(c) or 10(e)(ii), with respect to
death, Permanent Disability and fraud/dishonesty, respectively, termination by
either party hereunder shall be effective upon the effective date of notice of
such termination by the terminating party to the other party specifying the
reasons, if any, for such termination.

(h) The foregoing provisions of this Section 10 notwithstanding, Dr. Goldenberg
will not be deemed to have had a termination of employment prior to the date as
of which Immunomedics and Dr. Goldenberg reasonably anticipate that the level of
future services to be provided by Dr. Goldenberg to Immunomedics, whether as an
employee or an independent contractor, will permanently decrease to a level
which is less than fifty (50) percent of the average level of services provided
over the immediately preceding thirty-six (36) months.

11. Decisions and Determinations of the Board. Neither Dr. Goldenberg nor any of
his affiliates shall participate in any decision by the Board, or any Board
committee, which affects any of his rights or obligations under this Agreement.
Except as otherwise expressly provided in this Agreement, all actions of the
Board provided for in this Agreement, including but not limited to
determinations, consents and approvals, shall be in the Board’s sole and
uncontrolled discretion.

12. Cooperation with Immunomedics After Expiration or Termination. Following the
end of the Term of Employment, regardless of timing or cause, Dr. Goldenberg
will cooperate fully with Immunomedics in all matters relating to the winding up
of work on behalf of Immunomedics and the orderly transfer of any pending work
to other employees of Immunomedics. Dr. Goldenberg agrees to be available and to
provide services on a full-time or part-time basis, as Immunomedics may request,

 

27



--------------------------------------------------------------------------------

during the first thirty (30) calendar days following the end of his employment.
In consideration for the Patent Lifetime Royalty Payments set out in
Section 4.2(a)(ii) of this Agreement, Dr. Goldenberg specifically agrees to
provide to Immunomedics all assistance reasonably necessary to assist
Immunomedics in defending and prosecuting any patents in force. This obligation
will continue for the life of the patent, provided Dr. Goldenberg is medically
able to provide such assistance. Nothing herein shall limit Immunomedics’
obligation to pay, and Dr. Goldenberg’s or his estate’s right to receive, the
Additional Incentive Compensation, Patent Lifetime Royalty Payments and
Disposition Payments under Sections 4.2(a)(ii) and 4.2(b) of this Agreement, for
the specified periods or throughout the Life of the Patents, as the case may be.

13. Payment and Benefits on Termination or Expiration.

(a) Disability and Death. Immunomedics, with the full cooperation of
Dr. Goldenberg, shall acquire and provide for life insurance for Dr. Goldenberg
as required under Section 5(d) and Exhibit A of this Agreement. Such insurance
shall remain in full force and effect (i) for the Term of this Agreement and
(ii) for three (3) years after the Term of this Agreement, unless Dr. Goldenberg
initiates early termination other than for Good Reason (as defined in
Section 10(d) or 10(f)), or Immunomedics initiates early termination for Good
Cause (as defined in Section 10(e)).

(b) Guaranteed Payments. Not later than sixty (60) days following the
termination of Dr. Goldenberg’s employment, regardless of the reason or timing
of the termination, Immunomedics will make payment to Dr. Goldenberg for all
annual Base Salary, Bonus, Minimum Payments, and Additional Incentive
Compensation earned through the date of termination, any benefits accrued in
accordance with the terms of any applicable benefit plans and programs of the
Company (including but not limited to earned but unused vacation), and will
continue all payments pursuant to Section 4.2(a)(ii) and 4.2(b) for the time
periods provided in those sections of this Agreement (collectively, “Guaranteed
Payments”). There are no preconditions to Immunomedics’ obligation to pay, and
to Dr. Goldenberg’s right to receive, Guaranteed Payments under this
Section 13(b) of this Agreement.

 

28



--------------------------------------------------------------------------------

(c) Severance

(i) If Dr. Goldenberg’s employment terminates pursuant to Section 10(a) (death),
in addition to receiving the Guaranteed Payments, his estate will receive a
Severance Payment equal to the amount of the Annual Target Bonus, if any,
(pursuant to Section 4.1(b)) payable for the fiscal year in which the
termination occurs (prorated to reflect Dr. Goldenberg’s actual period of
service during such fiscal year), such amount to be paid within sixty (60) days
following the date of Dr. Goldenberg’s death.

(ii) If Dr. Goldenberg’s employment terminates by mutual agreement of the
parties pursuant to Section 10(b) (mutual agreement), 10(c) (permanent
disability) or pursuant to expiration or non-renewal as set forth in Section 2,
in addition to receiving the Guaranteed Payments, Dr. Goldenberg will receive
payment for the Annual Target Bonus, if any, (pursuant to Section 4.1(b))
payable for the fiscal year in which the termination occurs (prorated to reflect
Dr. Goldenberg’s actual period of service during such fiscal year), such amount
to be paid within sixty (60) days following the date of termination of
employment, and any other benefits or payments to which the parties may agree.

(iii) If Dr. Goldenberg’s employment terminates for Good Cause pursuant to
Section 10(e), the only post-termination payment or benefit he will receive is
the Guaranteed Payments.

(iv) If Immunomedics terminates Dr. Goldenberg’s employment without Good Cause
(as defined in Section 10(e), or if Dr. Goldenberg terminates his employment for
Good Reason pursuant to Section 10(d), in addition to the Guaranteed Payments,
Immunomedics will pay Dr. Goldenberg Severance payments in an amount equal to
his Total Annual Compensation (as such

 

29



--------------------------------------------------------------------------------

exists as of the date of termination), paid or provided for the remaining
balance of the Term of this Agreement on the same schedule as would apply if
Dr. Goldenberg remained an active employee of Immunomedics, plus an additional
lump sum amount equal to two times (2x) his Total Annual Compensation (as such
exists as of the date of termination), such lump sum to be paid within sixty
(60) days following the date of termination of Dr. Goldenberg’s employment.
“Total Annual Compensation” shall include all cash payments due to
Dr. Goldenberg for the applicable Contract Year as set out in Sections 4.1(a)
and (b), 4.2(a)(i), and 4.2(c), but shall not include payments provided pursuant
to Sections 4.2(a)(ii) and 4.2(b) (which shall continue pursuant to the terms of
those Sections).

(A) In the event Dr. Goldenberg’s employment terminates as provided in
Section 13(c)(iv), for the balance of the Term of this Agreement and for a
period of two (2) years following the end of the Term of this Agreement (the
“Severance Period”), the Company will, to the extent permitted under
Section 409A of the Code, continue to provide to Dr. Goldenberg all of the
benefits of his employment, as if he remained employed, as set as in Sections
4.1(c), 5(b), 5(c) and 5(d). Immunomedics shall, during the Severance Period and
for a period of eighteen (18) months thereafter, pay Dr. Goldenberg each month
an amount equal to the monthly COBRA medical insurance cost under Immunomedic’s
medical plan for Dr. Goldenberg and any eligible dependent(s) (less any required
employee payments calculated as if Dr. Goldenberg had continued to be an
employee), and all other employee benefits pursuant to Section 5(c) and all life
insurance policies pursuant to Section 5(d) and Exhibit A. Throughout the
Severance Period, Immunomedics also will pay for the reasonable cost of an
office and secretarial support for Dr. Goldenberg, and all reasonable expenses
to set up and maintain such office (including telephone, fax and Internet
access, office supplies and equipment, furniture, etc.), at a reasonable
location of Dr. Goldenberg’s choice.

 

30



--------------------------------------------------------------------------------

(v) If Dr. Goldenberg terminates his employment following a Change in Control
pursuant to Section 10(f), in addition to the Guaranteed Payments, Immunomedics
will pay Dr. Goldenberg, with sixty (60) days following the date of his
termination of employment, a Severance payment in an amount equal to a lump sum
amount equal to three times (3x) his Total Annual Compensation, as previously
defined above, (as such exists as of the date of termination).

(A) In the event Dr. Goldenberg’s employment terminates as provided in
Section 13(c)(v), for the balance of the Term of this Agreement and for or a
period of three (3) years following the end of the Term of this Agreement (the
“Enhanced Severance Period”), the Company or its successor, as the case may be,
will continue to provide to Dr. Goldenberg all of the benefits of his
employment, as if he remained employed, as set out in Sections 4.1(c), 5(b),
5(c) and 5(d). Immunomedics shall, during the Enhanced Severance Period and for
a period of eighteen (18) months thereafter, pay Dr. Goldenberg each month an
amount equal to the monthly COBRA medical insurance cost under Immnunomedics
medical plan for Dr. Goldenberg and any eligible dependent(s) (less any required
employee payments calculated as if Dr. Goldenberg had continued to be an
employee), and all other employee benefits pursuant to Section 5(c) and all life
insurance policies pursuant to Section 5(d) and Exhibit A. Throughout the
Enhanced Severance Period, Immunomedics also will pay for the reasonable cost of
an office and secretarial support for Dr. Goldenberg, and all reasonable
expenses to set up and maintain such office (including telephone, fax and
Internet access, office supplies and equipment, furniture, etc.), at a
reasonable location of Dr. Goldenberg’s choice.

 

31



--------------------------------------------------------------------------------

(d) In the event Dr. Goldenberg should expire during either Severance Period,
Immunomedics will continue to make all Severance Cash Payments to his estate
through the end of the Severance Period, continue to pay his estate a monthly
amount for the cost of medical coverage for Dr. Goldenberg’s eligible dependents
in accordance with Sections 13(c)(iv)(A) or 13(c)(v)(A), as applicable, and will
continue to pay all Patent Lifetime Royalty Payments under Section 4.2(a)(ii)
for the Life of each Patent.

(e) Specific Issues in the Event of a Change in Control (regardless of whether
Dr. Goldenberg terminates his employment):

(i) Notwithstanding any provision to the contrary in the Company’s 2006 Stock
Incentive Plan or any applicable plan, program or agreement, upon the occurrence
of a Change of Control, all stock options, restricted stock and other equity
rights held by Dr. Goldenberg will become fully vested and/or exercisable, as
the case may be, on the date on which the Change in Control occurs, and all
stock options held by Dr. Goldenberg shall remain exercisable, notwithstanding
anything in any other agreement governing such options, for a period of
twenty-four (24) months following the end of the remaining balance of the Term
of the Agreement; provided, however, that in no event will the option be
exercisable (a) beyond its original term; or (b) beyond the extension period
permitted under Section 409A of the Code.

(ii) Notwithstanding any provision to the contrary in any applicable plan,
program or agreement providing for supplemental retirement benefits or deferred
compensation, upon the occurrence of a Change of Control, Dr. Goldenberg’s
accrued benefit under such plans, programs or agreements shall become fully
vested on the date on which the Change in Control occurs, and shall be
immediately payable on Dr. Goldenberg’s date of termination, unless
Dr. Goldenberg has made a valid election under such plan, program or agreement
to defer payment of such accrued benefits.

 

32



--------------------------------------------------------------------------------

(iii) Increase in Payments Upon a Change of Control.

(A) Notwithstanding anything in this Agreement to the contrary, in the event
that it shall be determined that any payment or distribution by the Company to
or for the benefit of Dr. Goldenberg, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (a
“Payment”), would constitute an “excess parachute payment” within the meaning of
Section 280G of the Code, the Company shall pay to Dr. Goldenberg an additional
amount (the “Gross-Up Payment”) such that the net amount retained by
Dr. Goldenberg after deduction of any excise tax imposed under Section 4999 of
the Code, and any federal, state and local income tax, employment tax and excise
tax imposed upon the Gross-Up Payment, shall be equal to the Payment. For
purposes of determining the amount of the Gross-Up Payment, unless
Dr. Goldenberg specifies that other rates apply, Dr. Goldenberg shall be deemed
to pay federal income tax and employment taxes at the highest marginal rate of
federal income and employment taxation in the calendar year in which the
Gross-Up Payment is to be made and state and local income taxes at the highest
marginal rate of taxation in the state and locality of Dr. Goldenberg’s
residence on his termination date, net of the maximum reduction in federal
income taxes that may be obtained from the deduction of such state and local
taxes.

(B) All determinations to be made under this Section shall be made by the
Company’s independent public accountant immediately prior to the Change of
Control or by another independent public accounting firm mutually selected by
the Company and Dr. Goldenberg before the date of the Change of Control (the
“Accounting Firm”), which firm shall provide its determinations and any
supporting calculations both to the Company and Dr. Goldenberg within 20 days
after Dr. Goldenberg’s termination date. Any such determination by the
Accounting Firm shall be binding upon the Company and Dr. Goldenberg.

 

33



--------------------------------------------------------------------------------

(C) The Company shall pay the Gross-Up Payment as and when the related excise
tax under section 4999 of the Code (“Excise Tax”) is incurred. The Gross-Up
Payment shall be paid in accordance with Section 409A of the Code, to the extent
applicable. If required in order to comply with Section 409A of the Code,
(i) the Gross-Up Payment attributable to Payments other than severance
compensation shall be paid in a lump sum payment upon the closing of the Change
of Control, subject to Section 19(c) of this Agreement, if applicable, and
(ii) the Gross-Up Payment attributable to severance compensation shall be paid
in a lump sum payment on the first day on which severance compensation is paid.
If the amount of a Gross-Up Payment cannot be fully determined by the date on
which the applicable portion of the Payment becomes subject to the Excise Tax
(“Payment Date”), the Company shall pay to Dr. Goldenberg by the Payment Date an
estimate of such Gross-Up Payment, as determined by the Accounting Firm, and the
Company shall pay to Dr. Goldenberg the remainder of such Gross-Up Payment (if
any) as soon as the amount can be determined, but in no event later than 20 days
after the Payment Date.

(D) All of the fees and expenses of the Accounting Firm in performing the
determinations referred to in this Section shall be borne solely by the Company.
The Company agrees to indemnify and hold harmless the Accounting Firm from any
and all claims, damages and expenses resulting from or relating to its
determinations pursuant to this Section, except for claims, damages or expenses
resulting from the gross negligence or willful misconduct of the Accounting
Firm.

 

34



--------------------------------------------------------------------------------

(f) Required Postponement for Specified Executives.

(i) If Dr. Goldenberg is considered a Specified Executive (as defined below) and
payment of any amounts under this Agreement is required to be delayed for a
period of six months after separation from service pursuant to Section 409A of
the Code, payment of such amounts shall be delayed as required by Section 409A,
and the accumulated postponed amounts, with accrued interest as described below,
shall be paid in a lump sum payment within five days after the end of the six
month period. If Dr. Goldenberg dies during the postponement period prior to the
payment of benefits, the amounts postponed on account of Section 409A, with
accrued interest as described in subsection (b) below, shall be paid to the
personal representative of Dr. Goldenberg’s estate within 60 days after the date
of Dr. Goldenberg’s death.

(ii) If payment of any amounts under this Agreement is required to be delayed
pursuant to section 409A of the Code, the Company shall pay interest on the
postponed payments from the date on which the amounts otherwise would have been
paid to the date on which such amounts are paid at an annual rate equal to the
rate published in the Wall Street Journal as the “prime rate” as of
Dr. Goldenberg’s date of termination.

(iii) The term “Specified Executive” means an employee who, at any time during
the 12-month period ending on the identification date (defined below), is (i) an
officer of the Company or a member of its controlled group (as determined for
purposes of section 416(i) of the Code) who has annual compensation greater than
$135,000 (or such other amount as may be in effect under Section 416(i)(1) of
the Code), (ii) a 5% owner of the Company or (iii) a 1% owner of the Company who
has annual compensation greater than $150,000. The identification date shall be
each December 31, and the determination of Specified Executives as of such
identification date shall apply for the 12-month period following April 1 after
the identification date. The determination of Specified Executives, including
the number and identity of persons considered officers, shall be made by the
Company in accordance with the provisions of Sections 416(i) and 409A of the
Code and the regulations issued thereunder.

 

35



--------------------------------------------------------------------------------

(g) Required Release. As a condition to receiving any Severance Payments under
this Section (other than Guaranteed Payments, which are not subject this
condition), Immunomedics may require Dr. Goldenberg to execute a written release
of any and all claims against the Company and all related parties with respect
to all matters arising out of Dr. Goldenberg’s employment by the Company, or the
termination thereof (the “Release”) in a form provided by the Company but
acceptable to Dr. Goldenberg. The Company will not start making any Severance
payments under this Section (other than Guaranteed Payments) unless
Dr. Goldenberg signs a written release and does not revoke his consent to the
release within seven (7) days after submitting to the Company.

14. Legal Costs. Immunomedics shall reimburse to Dr. Goldenberg, or directly pay
to Dr. Goldenberg’s attorneys, the reasonable fees and disbursements incurred by
him for the negotiation and preparation of this Agreement, up to Thirty-Five
Thousand Dollars ($35,000).

15. Parties in Interest. This Agreement is personal in nature and no party to
this Agreement may assign or transfer this Agreement or any rights or
obligations hereunder, without the first obtaining the express written consent
of the other party.

16. Notices. All notices, proposals, submissions, offers, approvals, agreements,
elections, consents, acceptances, waivers, reports, plans, requests,
instructions, options or other exercise of rights, and other communications
required or permitted to be made or given hereunder (all of the foregoing
hereinafter collectively referred to as “communications”) shall be in writing,
signed by or on behalf of the notifying party, and shall be deemed to have been
duly made or given when (i) delivered personally with receipt acknowledged,
(ii) sent by registered or certified mail or equivalent, return receipt

 

36



--------------------------------------------------------------------------------

requested, (iii) sent by facsimile or (iv) sent by recognized overnight courier
for delivery within 48 hours, in each case addressed or sent to the parties at
the following addresses or facsimile numbers or to such other or additional
address or facsimile number as any party shall hereafter specify by
Communication to the other parties:

 

To:    Immunomedics, Inc.    300 American Road    Morris Plains, New Jersey
07950    Attn: Chief Executive Officer    and Corporate Secretary    Fax #:
(973) 605-8282 with a copy to:    Andrew P. Gilbert, Esq.    Morgan, Lewis &
Bockius LLP    502 Carnegie Center    Princeton, New Jersey 08540-6241    Fax #:
(609) 919-6701 To:    Dr. David M. Goldenberg with a copy to:    Douglas S.
Zucker, Esq.    Schenck, Price, Smith & King, LLP    P.O. Box 905    10
Washington Street    Morristown, New Jersey 07963-0905    Fax #: (973) 540-7300

 

37



--------------------------------------------------------------------------------

or to the appropriate attorney of record for Immunomedics or Dr. Goldenberg,
respectively. Notice of change of address shall be deemed given when actually
received or upon refusal to accept delivery thereof; all other communications
shall be deemed to have been given, received and dated on the earliest of:
(1) when actually received or upon refusal to accept delivery thereof, (ii) on
the date when delivered personally, (iii) one (1) day after being sent by
facsimile or telex, (iv) 48 hours after being sent by overnight courier and
(v) three (3) business days after mailing.

17. Governing Law. This Agreement and the rights of the parties hereunder shall
be governed by and construed in accordance with the laws of the state of New
Jersey, without giving effect to the principles of conflict of laws.

(a) Section 409A of the Code. This Agreement is intended to comply with
Section 409A of the Code and its corresponding regulations, to the extent
applicable. Notwithstanding anything in this Agreement to the contrary, payments
may only be made under this Agreement upon an event and in a manner permitted by
Section 409A of the Code, to the extent applicable. For purposes of Section 409A
of the Code, each payment under this Agreement shall be treated as a separate
payment and the right to a series of installment payments shall be treated as
the right to a series of separate payments. All reimbursements provided under
this Agreement shall be made or provided in

 

38



--------------------------------------------------------------------------------

accordance with Section 409A of the Code, including, where applicable, the
requirement that (i) any reimbursement is for expenses incurred during
Dr. Goldenberg’s lifetime (or during a shorter time specified in this
Agreement), (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (iii) the reimbursement of an eligible expense will be made
on or before the last day of the taxable year following the year in which the
expense is incurred, and (iv) the right to reimbursement is not subject to
liquidation or exchange for another benefit.

18. Captions; Word Meanings. Captions contained in this Agreement are inserted
only as a matter of convenience and in no way define, limit or extend the scope
of this Agreement or any provision hereof. The words “hereby”, “herein”,
“hereinabove”, “hereinafter”, “hereof” and “hereunder”, when used anywhere in
this Agreement, refer to this Agreement as a whole and not merely to a
subdivision in which such words appear, unless the context otherwise requires.
The singular shall include the plural, the conjunctive shall include the
disjunctive and the masculine gender shall include the feminine and neuter, and
vice versa, unless the context otherwise requires.

19. Miscellaneous.

(a) Proration. Wherever in this Agreement there is provision for proration of
Annual Net Sales or any other calculation for any partial fiscal year, such
proration shall be effected by multiplying the total Annual Net Sales or other
annualized figure as the case may be, by a fraction, the numerator of which
shall be the actual number of days included in such partial fiscal year and the
denominator of which shall be 365.

(b) Offsets. Wherever provision is made in this Agreement for the payment of any
amounts by one party hereto to another, such amounts either may be paid directly
by the party obligated to make the payments to the other party or, at the option
of the party obligated to make such payments and with the consent of the other
party, the obligated party may offset the amounts it is obligated to pay against
all or part of any amounts owed that the other party is obligated to pay the
first party, pursuant to or in connection with this Agreement.

 

39



--------------------------------------------------------------------------------

20. Binding Effect. This Agreement and all the terms and provisions hereof shall
be binding upon and shall inure to the benefit of the parties, their respective
legal representatives, heirs, successors and permitted assigns.

21. Entire Agreement. This Agreement, together with the documents specifically
referenced herein, each of which is incorporated by reference and be governed by
the provisions of this Agreement constitutes the entire agreement between the
parties. This Agreement supersedes and replaces the Initial Agreement, the
Amended Agreements, and any other prior agreement or understandings between
Dr. Goldenberg and Immunomedics on any subject covered by this Agreement. This
Agreement may not be modified or amended in any manner other than in writing
executed by or on behalf of both parties on a date subsequent to the date of
this Agreement.

22. Severability. If an arbitrator or court of competent jurisdiction should
determine that any provision of this Agreement is overly broad in scope or
duration, prohibited or unenforceable, the parties may meet and attempt to reach
agreement on a mutually acceptable modification that would be enforceable. If
the parties cannot reach agreement on a modification within a reasonable time
period, the arbitrator or court shall have the authority to modify that portion
of the Agreement only to the minimal extent possible to make it legally
enforceable, and the balance of the Agreement shall remain in force without
regard for the prohibited portion.

23. Survival of Provisions. The provisions of Sections 4.1, 4.2, 5, 7, 8 through
13, 15, 16, 17, 19, 22 and 23 of this Agreement, and the provisions of any
agreement incorporated by reference herein, shall survive expiration of the term
or termination of employment for any reason.

 

40



--------------------------------------------------------------------------------

24. Counterparts. This Agreement is written in the English language and may be
executed in any number of English language counterparts and each such duplicate
counterpart shall constitute an original, any one of which may be introduced in
evidence or used for any other purpose without the production of its duplicate
counterpart. Moreover, notwithstanding that any of the parties did not execute
the same counterpart, each counterpart shall be deemed for all purposes to be an
original, and all such counterparts shall constitute one and the same
instrument, binding on all of the parties hereto.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day,
month and year first above written.

 

Attest:     IMMUNOMEDICS, INC.     (“Immunomedics”)   /s/ Phyllis Parker    
By:    /s/ Gerard G. Gorman   Secretary       Gerard G. Gorman        

Senior Vice President, Finance and

Business Development, and Chief

Financial Officer

Witness:       /s/ Nancy Carey       /s/ David M. Goldenberg        
Dr. David M. Goldenberg         (“Dr. Goldenberg”)

 

41